                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
In re application of               )
                                   )
CMPC CELULOSE RIOGRANDENSE LTDA., )
                                   )    Misc. Civil No. 19-MC-00005 WES
For an Order Pursuant to 28 U.S.C. )
§ 1782 to Take Discovery of Factory)
Mutual Insurance Company.          )
                                   )
___________________________________)

                        MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

     Before the Court is Factory Mutual Insurance Company (“FM

Global”) and Mapfre Seguros Geraus S.A.’s (“Mapfre”) Motion to

Quash (ECF No. 5) a subpoena issued pursuant to this Court’s pre-

vious Order granting CMPC Celulose Riograndense LTDA’s (“CMPC”)

request for discovery pursuant to 28 U.S.C. § 1782. See 3/18/2019

Text Order. For the following reasons, the Motion to Quash is

DENIED.

I.   Background

     CMPC is a Brazilian company and producer of various paper

products. See Mem. of Law in Supp. of Mot. to Quash (“Mot. to

Quash”), ECF No. 5-1. CMPC is directly insured by Mapfre, another

Brazilian company. Id. at 2. FM Global is Mapfre’s Rhode Island-

based reinsurer. Id.
     In February 2017 a recovery boiler at CMPC’s industrial plant

presented a leak. Id. CMPC filed an insurance claim with Mapfre

and FM Global, but coverage was denied in October 2017. Decl. of

Tomaz de Oliveria Tavares de Lyra ¶ 3-4 (“Lyra Decl.”), ECF No. 5-

3. In anticipation of contesting the denial in a soon to be filed

arbitration against Mapfre, CMPC asked the state court of São

Paulo, Brazil for an order to compel the disclosure of documents

exchanged between Mapfre, FM Global, and insurance adjuster Addva-

lora Brasil Reguladora de Sinistros Ltda. (“Addvalora”).   Id. ¶ 4.

The state court of Brazil granted CMPC’s request for technical

reports but denied CMPC access to “private data[] resulting from

relationships between third parties.” Id. ¶ 10.

     On March 11, 2019 CMPC filed a civil action against Addvalora

in a Brazilian trial court. Mot. to Quash 5; Lyra Decl., ECF No.

5-3. Two days later, CMPC filed an ex parte application with this

Court pursuant to 28 U.S.C. § 1782 to obtain documents exchanged

between FM Global and Mapfre. (ECF No. 1). This Court granted the

application and CMPC served a subpoena on FM Global the next day.

Mot. to Quash 5. FM Global responded by moving to quash. Id.

     In its motion, FM Global relies primarily on Republic of

Kazakhstan v. Biedermann International, 168 F.3d 880 (5th Cir.

1999) and NBC v. Bear Stearns & Co., 165 F.3d 184, 190 (2d Cir.

1999) to argue that Congress never contemplated whether interna-

tional arbitral tribunals were susceptible to § 1782. Mot. to Quash

                                2
7. FM Global alleges CMPC knew the arbitral tribunal serving as

the forum for their dispute would not satisfy 28 U.S.C. § 1782,

and that with that knowledge, CMPC initiated a sham lawsuit against

Addvalora to create a foreign tribunal suitable for obtaining dis-

covery under the statute. Id. at 2. FM Global further alleges

CMPC’s application is an improper attempt to bypass the decision

rendered by the Brazilian State Court and that their requests are

unduly burdensome. Id.

II.   Legal Standard

      A court is authorized to consider a discovery request pursuant

to 28 U.S.C. § 1782 when: (1) the person from whom discovery is

sought “resides or is found” in the district where the application

is filed; (2) the discovery sought is “for use in a proceeding”

before a “foreign or international tribunal;” (3)the application

is made by an “interested person;” and (4) the discovery sought is

not protected by any “legally applicable privilege.” 28 U.S.C. §

1782(a); see Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.

241, 246 (2004).

      If an application meets the statutory requirements under §

1782, a district court must consider whether the following dis-

cretionary factors weigh in favor of the request: (1) whether the

person from whom discovery is sought is a participant in the for-

eign proceeding; (2) the receptivity of the foreign tribunal to

U.S. judicial assistance; (3) whether the § 1782 application is an

                                 3
attempt to “circumvent foreign proof-gathering restrictions”; and

(4) whether the documents sought are “unduly intrusive or burden-

some.” Intel, 542 U.S. at 264. While each discretionary factor

“bear[s] consideration” and is balanced against the request, no

factor is dispositive. Id.

III. Discussion

       A.    “Foreign International Tribunal”

     Turning to the facts here, the Court concluded that the Ar-

bitration and Mediation Center of Brazil-Canada Chamber (“CAM-

CCBC”) where CMPC is involved in arbitration proceedings against

Mapfre is a “foreign or international tribunal” for purposes of 28

U.S.C. § 1782. FM Global and Mapfre rely on the Fifth Circuit’s

holding in Republic of Kazakhstan that private international ar-

bitrations do not qualify as “foreign or international tribunals.”

168 F.3d at 882. Congress directly contradicted this holding by

broadening the language of the statute in a 1964 amendment. The

Supreme Court in Intel provides a lengthy discussion of the stat-

ute’s legislative history. 542 U.S. at 258. The Court highlighted

that in the 1964 amendment, Congress changed the statutory language

from “any judicial proceeding” to “any foreign or international

tribunal.” Id. The term “tribunal” thus broadened the statute to

include “administrative and quasi-judicial proceedings.” Id. The

Court also quoted a principal drafter of the amendment who defined

“tribunal” as including “investigating magistrates, administrative
                                4
and arbitral bodies.” Id.; see also In re Babcock Borsig AG, 583

F. Supp. 2d 233, 239 (D. Mass. 2008) (“Although this quotation in

Intel is as a formal matter dicta, its considered inclusion offers

meaningful insight regarding the Supreme Court’s view of arbitral

bodies in the context of § 1782(a).”).

     Since Intel, numerous courts in this circuit have agreed that

Congress added the term “tribunal” to broaden the scope of the

statute and that the term “is commonly used and understood to

describe arbitral bodies.” Babcock, 583 F. Supp. 2d at 238; In re

Republic of Ecuador v. Douglas, 153 F. Supp. 3d 484, 487 (D. Mass.

2015); see also Chevron Corp. v. Shefftz, 754 F. Supp. 2d 254, 260

(D. Mass. 2010)(“[I]nternational arbitral bodies operating under

UNCITRAL rules constitute 'foreign tribunals' for purposes of §

1782.”). Even if the CAM-CCBC was not a “foreign or international

tribunal,” the Addvalora litigation alone would provide a suffi-

cient basis to grant CMPC’s § 1782 petition. Accord Gov’t of Ghana

v. ProEnergy Servs., LLC, No. 11-9002-MC-SOW, 2011 WL 2652755, at

*3 (W.D. Mo. June 6, 2011) (concluding that even if an arbitral

tribunal were not a proceeding under Section 1782, the existence

of litigation alone would provide a sufficient basis to grant the

petitioner’s Section 1782 petition). Indeed, the United States

District Court for the Western District of Louisiana held in In re

CMPC Celulose Riograndense LTDA that although the foreign arbitral

in question here is not a “foreign or international tribunal”

                                5
according to Fifth Circuit precedent, it does not “preclude the

application of § 1782 here” because the pending civil litigation

against Addvalora is sufficient under § 1782. Mem. & Order (“Mem.

& Order”) at 7, In re CMPC Celulose Riograndense LTDA v. Boiler

Services Inspection, LLC, No. 19-0015 (W.D. La. Mar. 13, 2019),

ECF No. 20 1; see also In re Sampedro, No. 3:18-MC-47 (JBA), 2018

WL 5630586, at *2 (D. Conn. Oct. 30, 2018) (“Where a district court

authorizes Section 1782 discovery for use in one foreign proceed-

ing, it need not analyze every foreign proceeding in which the

petitioner is involved under the [Section] 1782 and Intel frame-

work.”).

         B.   “Circumventing Foreign Proof-Gathering Restrictions”

     FM Global and Mapfre’s argument as it relates to circumventing

Brazilian law is unpersuasive for two reasons. First, CMPC’s dis-

covery request pertains to documents within the United States,

thus United States law — and not Brazilian law — governs CMPC’s

application. Second, CMPC is “not required to show that the in-

formation [it] seek[s] would be discoverable (or admissible) in



     1 On March 14, 2019 the United States District Court for the
Western District of Louisiana granted CMPC’s ex parte application
pursuant to 28 U.S.C. § 1782 to obtain discovery from Boiler Ser-
vice Inspections, L.L.C. (“BSI”). Mem. & Order 1. BSI was appointed
as a technical consultant to Addvalora and recommended that cov-
erage be denied to CMPC. Id. at 2. BSI and FM Global moved to
vacate, or in the alternative, quash the subpoena issued pursuant
to § 1782. Id. at 1. The motion was denied as it related to BSI.
Id. at 14.

                                6
the [foreign] litigation.” Minis v. Thomson, No. 14-91050-DJC,

2014 WL 1599947, at *2 (D. Mass. Apr. 18, 2014); see also Intel,

542 U.S. at 260-62. In any event, CAM-CCBC has ordered that any

documents obtained through the § 1782 process and offered as evi-

dence will be examined to determine their admissibility. Decl. of

Rodrigo Cogo ¶ 27-28 (“Cogo Decl.”), ECF No. 1-2; CMPC Mem. of Law

in Opp’n. to Mot. to Quash 23, Ex. A ¶ 7.4.1, ECF. No. 11-1.

Consequently, there is no risk of unfairness as the documents FM

Global and Mapfre are attempting to shield may not even be used in

the arbitration “because the tribunal could always limit the ad-

missibility of the evidence once received.” In re Chevron Corp.,

762 F. Supp. 2d 242, 251 (D. Mass. 2010).

       C.       Undue Burden

     A court must consider “the relevance of the documents sought,

the necessity of the documents sought, the breadth of the request,

[and] expense and inconvenience” to determine whether a subpoena

“subjects   a   person   to    undue   burden.”   Fed.   R.   Civ.   P.

45(c)(3)(A)(iv); Garcia v. E.J. Amusements of N.H., Inc., 89 F.

Supp. 3d 211, 215 (D. Mass. 2015). CMPC’s document requests are

sufficiently “relevant to [their] claim” and “proportional to the

needs of [each] case” such that they do not pose an undue burden

on FM Global. See Fed. R. Civ. P. 26(b)(1).

     CMPC’s requests highlight FM Global’s active role as Mapfre’s

reinsurer both before and after the recovery boiler incident. The

                                   7
requests refer to specific meetings FM Global attended in Brazil,

conference calls between FM Global, CMPC, and Addvalora, policy

renewal and hiring decisions made by FM Global, and decisions

surrounding denied coverage to CMPC. Mot. to Quash Ex. A, ECF No.

5-2; Lyra Decl. ¶ 7, ECF. No. 5-3. Each of the connections iden-

tified between FM Global and CMPC are directly relevant to CMPC’s

insurance claims in the foreign proceedings. The relevance of the

requested documents is further reinforced by FM Global’s risk of

bearing “the greatest share of the fault” should CMPC prevail in

the arbitration against Mapfre. Cogo Decl. ¶ 47, ECF No. 1-2; CMPC

Mem. of Law in Opp’n. to Mot. to Quash 33, ECF No. 14. The burden

is on Mapfre and FM Global to show that “the subpoena imposes an

undue burden” and they “cannot rely on [their] mere assertion that

compliance would be burdensome and onerous” when CMPC seeks $277

million in the arbitration against Mapfre and $1 million in its

lawsuit against Addvalora. Saucedo v. Gardner, No. 17-CV-183-LM,

2017 WL 10109878, at *3 (D.N.H. Oct. 27, 2017); Reply Mem. in Supp.

of Mot. to Quash, ECF. No. 20. The nature of CMPC’s requests and

the magnitude of each legal proceeding, coupled with FM Global’s

significant financial interest in the outcome, outweighs the pro-

posed burden on FM Global.




                                8
     D.     Conclusion

     For the foregoing reasons, FM Global and Mapfre’s Motion

to Quash (ECF No. 5-1) is DENIED.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: July 9, 2019




                             9
